Citation Nr: 0003808	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD


J. Gervasio, Counsel

INTRODUCTION

The appellant served on active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for asbestosis is plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for asbestosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the appellant's claim is well grounded.  An appellant who 
submits a claim for benefits to VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, the Board is unable to 
assist the appellant in developing the facts pertinent to his 
claim. Morton v. West, 12 Vet. App. 477 (1999).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Direct service 
connection may be established for a current disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303 (1999).

During a hearing at the RO in October 1998 and before a 
member of the Board in August 1999, the appellant testified 
that he was stationed in Manila for a year and a half.  
During this time his duties included fixing brakes on 
numerous vehicles.  The brake lining included asbestos and 
this exposure caused the currently diagnosed asbestosis.  

A review of the service administrative records shows that the 
veteran' MOS was a welder combination and that he was 
stationed Manila.

Service connection is in effect for pulmonary tuberculosis, , 
minimal, inactive, rated as noncompensable since December 
1961.  A private hospital record, dated in February 1991 
contains a diagnosis of pulmonary asbestosis.  A May 1992 and 
March 1998 private x-rays revealed findings interpreted as 
consistent with pulmonary asbestosis.  A June 1992 private 
medical report indicates that the veteran has asbestos 
related lung disorders.  A VA examination was conducted in 
July 1998.  At that time chest x-ray findings were 
interpreted as negative of asbestosis.  A March 1999 private 
examination, which included chest x-rays, revealed a 
diagnosis of asbestosis. 

To summarize, the appellant has indicated that he was exposed 
to asbestos during active duty.  Private medical records, 
which include chest x-ray reports, dated in 1991 and 1992 
contain a diagnosis of asbestosis.  The July 1998 VA chest -
x-rays showed no asbestosis.  However, the private work-up in 
March 1999, which included x-rays, showed the presence of 
asbestosis.  As such, the Board finds the appellant's claim 
is plausible.


ORDER

The claim for service connection for asbestosis is well 
grounded, and to this extent only, the claim is granted.


REMAND

Having determined that the appellant's claim for entitlement 
to service connection for hypertension is well grounded, the 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107 (West 1991).

In view of the contradictory diagnoses regarding the presence 
of asbestosis, the Board is of the opinion a current 
specialized examination is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms, in order to obtain copies of all 
VA and private medical records pertaining 
to treatment for any lung disorder since 
his release from service to the present.  
The RO is requested to obtain all 
records, which are not already on file.  
The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  A VA examination by a board of two 
specialists in pulmonary disorders should 
be conducted to determine the nature, 
severity, and etiology of any lung 
disorder, to include asbestosis. The 
claims folder and a copy of this Remand 
are to be furnished to the examiners for 
review prior to the examination.

In addition to chest x-rays, any other 
special studies deemed necessary should 
be conducted.  It is requested that the 
board obtain a detailed in service and 
post service history as it pertains to 
asbestos exposure.  The board's attention 
is directed to the private medical 
reports dated from 19991 to March 1999.  
In conjunction with a review of the 
claims folder it is requested that the 
examiners render an opinion as to the 
following:

a)  Whether it is as likely as not that 
any lung disorder diagnosed is related to 
inservice exposure to asbestos? 

b)  If no, whether any lung disorder 
diagnosed was caused or is aggravated by 
the service connected pulmonary 
tuberculosis?  Allen v. Brown, 7 Vet. 
App. 493 (1995).

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655 (1999) regarding failure to report 
for scheduled VA examinations.


Thereafter, the RO should readjudicate the issue in appellate 
status.  If the benefit sought is not granted, the appellant 
and his representative should be provided with a Supplemental 
Statement of the Case and an opportunity to respond.  
Thereafter, the case should again be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



